Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 1 of 10 PageID# 164



                                              ^ouJe \l. ^ciV
                                               Cj\m\\ Kc\ion Wo. 3-\qcvm?




                                  EXHIBIT H
Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 2 of 10 PageID# 165




           L    aV Sussex '3l S^o^e Prisotni-
           By UWru B. RouJe
           May 3^ ^ 2olff
                  innia't\'» uV\ururouoeT*^@yol^oo.toina

          Vv/ellj \f finaUy Vvo-^pevie.tll Tine \n(xvsln av^j oVerVy oppfeSM'v<? c^n-
       cAiTions we are suisjecVetl Vo a Sjssex Sv SVak Prison (sasp)^ u)VjicV> Z
       ciescr\Wl in a SifYnkr-TiVleJ posV bacK in December of 5o|b^ made
       froni pQ^e c'f Q mai ns Prearn newspaper.           iV didn't gef ■VViere uoitbovit'
       Sacrifice . Dale lee Pujlsley ; also ynoujn as AsKari Dav^soj upon arrivinj
       at Vbis mav.linniirY) security prison jn fViccrcVi of ttis year , wa^ appall eel
       by tbe level of pasSivit^ amonj Vine prj"5oner-cla&i m tbe face of inbu-
       mane prTSon conditions . And so be did uJhaV              poll WcMlly-Qcf i ve
       ]j>riscner would do when confronted witb s{mi lc>T circunnsVanceS Ve or-
       Qani'ze d otters lo pe<icefwl\y ctcdlen^c VtcSc ccndltionS by filing cowtplc*.i*^^-5
        wiW ttc prison's grievance deparVvnent. As evpectcJ^ retaliation was susVFt.
       Oh April
              %
                       ^ wWlc on biS wn.y bcici; to b\5 Cell from tine pfisoni lacO
                       *                  •                              I




       Tibrary^ be vvJaS qccpstetl and sbQcKled by jciards anc! ivnnoed i utel^
       tsb/^ped cicross tbe Street to Sussex I State Prrson - <s level 5 security
       prison and placed in soilt<'>-ry .confinement- Se-c.a.uSe be b supported by
        SeVdr(7il activist and bumcih rijbts groups tbe Cocilition for TusVjcc «ncl
       tbe Defenders of freed om, 7usVic€ and Et^u^l't^y biS ordeal noade Wad-
        lincs \ri tbe. S^iobmtond TiynrS-DiSfcxtcb on May           Tbe front-poje
        article ^ titled '^Pcliticftily Active Va- Prisoner \vloVcd Three TinncS Since
             (xllouiei Asl(ar{ to exfoSe cohdlboni \ibe ipcor u)a.ter cj^uality ^
       SHbstandartl YV\cdiccv\ care and overcrocudinj, lAe was <j^woted as
       <;Qyin^ tbcit S3,5V ^Tstbc worst yrisoin in Vbc state'! T ajree |
            L f f r s t e;<peUhJecl on tbe ^eyieral Wyout" and design of
     Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 3 of 10 PageID# 166




                                                                                    dl/9
basf \DacVC in Dece mber oi ^OlG> in a Si mi \qp-soundjnjg pos+
ViWecJ, ^^V-ife ^\ SusseX     StQ-ic Prison. X feel         +V>is post nor
\V\e RuV»vv\or\<l limes-Dispatcb are dielved sn'Vo enough deVail
the speci fie na\ure of Vhe Concli^ions here at SSSP. 'While if mcxy
Y\o\ he ■€'<hciustive ) X hope -Vhe account helouu iA>i\l give ci more cie-
\ al led anciVystS of what it is we^re deeding ujiih-

     OCnt^'ccil underst'^ fffnj , 5 ASP is Socritkqliy u nder st a P-Ted tbafj
 for Vhe last siX monlhs^ prisen auVhoriVies hcxve resorted to hussinj
 in guards from other prisons across Vhe sVaVe to t'empororily -fill
 vacancies ' "this critical under.st^'fftng has reSulVed from guards
c^uitting clue to a toXic worlC evivironmrnt created hy Wo>.rden Xracy
S. Rc\y     AsSisVonV Wc\rden T DardeiOj and Operations Manoger XL-
Birchhead; as well aS several guards being terminateci because of
YYii^<-0nducV • standard H^HoSA of the Amen'ccin OorrecVrona\ Associa
tion^ the natk*^s largest corrections association and accrediVatI'on
 agency v recommends that the Vacancy rate of a prfSoh not exceed
lO percent „ V\le have ■estimaVed that Vhe Vacancy rate here at SASP ej^-
Cevds 30 percen t ' there are days when on\y three guards are on
duty in a Housing Unit which houses "55A inmates« As a result of
Vhi'S criticql understqfffng , our out-of-'cell recreation has hieen
Curtaiiedj resulting \n days when we're locbed down in our cells for
as lonj as AO hours O day. Eecause criVicql under sVa ffi ng was
one of Vhe main ccntrihutinj factors of the Z-bour rCot qt the
Lee Correctional institution \n 3ishepvi\lej South Carolin q ^ on Mo.y
\G>^ 20 ^ which left 7 inmates dead and over AO others injured^
oar Safety and security are aUc in danger because of critical under--
Staffing levels bere at SASP. Xn order Vo remec\y Vbis problem j SASP
      Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 4 of 10 PageID# 167
                                            Lf Ve   V- SuSiev   A


UV\ UtM



             wiUsV te ^Viu^ cJou^vi ^ or af                     very le«s1*j V^c priSovi
             p o p >4. lq. Hon /v\u^V     sCjni ticanV\y reduced -

                 c?\) Unn-e cessovvy ard m'^J^rreper-VeJ doc^i-ViS. Sihcc (Vovennber
             (9^ Xv\^ ^ over |9. incarcera-irecl ciVizens V^cj^ce dfej Wre aV S3Sf. Mcne
             0^- ^V>eS€ deciVKs voere repor-^ Vo^ or (n^ -Hie medtja.          one iv^S^av^ce^
             "SoV^a Travi — a ^oocl -frjfrkc) of vToine""Was VaeaVen -Vo deaVlo Juri'r^ c\
             YepeirVeclly Viour-\or^ cor froo'Vc* Vio^n          ce\\rn<xVe in 3oil* a cr
             severed rectuesi^ Ve made- tc Vie rnoved
                           U*
                                                                     a.YiafVier ceil \A^ere dthi'ed
                 Wousivirt Und ^3i, Manager ^ vT»l-. 1fV\\l\S . Wo^ IVlflls ^ranVed ^Tr^xvii
             recjuesV \ C v>e vnoved fo -tA.noVV>er cell^ Vie vjouid sVtjII loe aVivd TVie
             dcovVViS Cavid Hie causes tjf deaVVis') et pcop\e in prOson are alcwo-ys
              SVvrouded ?a Secrecy because Hie re^iec^ of pr Tsch                         VieS \y\
             ^erforrminj VVieCr duVfeS iri a professfDnci\ ard eVVi/c-a^ manner 'Wie
             CaUSc of rvioS"V of V-Vkehe deafViS j \iV»€ ih Vl^e case of Tran. "in
             xnV-eresV of froinS^(Nrer»cy and accounVabi\i-V-y ^              iS necessary VVio-V
              We VA-V^OC Violet c[^uarVer\y yvess cx^nferences to release -VVie noweS
             of "VVie, \ n^0.r cera Ved peopi^ voKo Vxojve died dcnd V'Vigjt cause cf
              d^aW "f 0 We VY\edia c^^vid We genera^ pubb c.,

                       IJnVieatVViy avic^ naVrifjovtS\y defrclenf dle'f- Prrson dWff
              SolSf. o^re fed freSVi fruiW and veje-l-abies on a doily b«?S)S W
              VVie sV<^ff dinnr'vi^ aCe oi vviVNile fVie same iS denied "Vo iVs i near c era-
              fed c-'iVizerS . SucVi <x poor dieV^ deficienf in <pude (|^uaVe Vifann/ns and
               yYiir\-tr<i.l S ^ causes mat n curTsVim-erv^ ^ AtVWrjyj depression^ faVr^Ue
              and oVVi-er pViySfcal /psycVio                ^>i"cle effec'Vs vk^ViicVi coVisfifui"®
              ^Tud oJnd unu5Ma.\ pu.nisV\meni", As a ^cnerc^l procVjce^ vAJe ctCe
              SerVcJi arV-ificially t\oo/cred/suieeVened ^uice and &Vcvle caKe
      Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 5 of 10 PageID# 168


                                                                                           U^iuirM


                                                                                            4/^
SuViSVi-Vu'Ve for fresVk PruiH        0^^ -H^ose rc^'c^ occASTch^ v^oVjeo uje arc
Sifvec^ trufH           ^/egefcibieS ^         cure eibVicr roVVen ^ SfoTlec^j overly
^■Veavneii j or V^eycvicl VV\e('r               <Ac4le--leo-vf   Vbe«^ loT+V Ii4-Vl€
Vo v^o nuWc+ior<ji\ VaWe orVecvl-Vb bev^efiH^Th orcSer ITo rennecly+VjT
maHer iV fs necesSo^ry •l'ba+ We be ^f^ov/ded toi+b q beoilVK|< txnd
rjuVribi'owS die^ ^ coVy\fl«be   (reib fruiH'-S arv<i ve^e-Vable-f^, \Ajb/"cb
is t ciiS^en^c\,blc \o "Vbe ^rci-oVK^ AeVelopmen'V^ av\cl proper ^unoVionivij
o\r 0. betA-Wby Viunrjof^ bejr^

     M) C 0 ir\ mfhaVeci Pihd d'S^riored          tVaber "Xncarc-erciWd
c\V("2tnS oi\' S2 SP are forced fo drirK wa-ter 'Vbab (s bfocoio j -Foul—biSVivi^ ^
arvd fou\-Sme\\»n j qS a reSuli of \\ bein^ co»->bot>nn/ha+€d        di>b
ancl bicjb \tyi\% of rUSVj\ectci^ fro^j Yr»aj«AeSC ^ arJ obber unKnocOn
6cy\ V«mihar> Vs . tacb bfiY)c we V\<vve                  abou4 Ibi'S cvjabtr^ coc «^)rC
"bolcl W r& Scife Vo clr(n\s. Tbc faci Hal" prfSoir^ evnployeei are advfSetl
noV Vo (\rm\i. bbfs w/aber (aod are ir fbc4 issued free boHlei ujaVer^
ard because of fbe heja-Vive sfde effects we experience afkr drinKi^y
iV      nausea ^ cravnpSj beadacheS^ dic^rrWc') ^rWs VS evirJenee -VbaV+bc
vJaVcr af S^Sp is unsafe t>v\cV Is puHfnj our UveS and beaifb af risK^
^enyCvig v\rvy buman bem^ "iviclMd/nj VboSe oi uS in pri sen ~ access "bo
c\eah and Safe drihHinj • wafer consVifu+eS cruel and unusual punisb-
menf. In order fo remedy fbiS maVfery S^Sf vnuSf dfSfribuVc boHleJ
vu <vVer ~ free of cbccrje' fo iVs \ n career o^V-ed c.ifi 'zeni on -Vbcse da^^S
 vvben Vbe wa.Ver Vurvis bfocon. "furdrbermor« j fb e Evw/ironvv^enVa\
?floVecVCon Agency and "^bc V\rj{nia 0 € par-Vvn-enf ot Ev^^/ino^n'vnen Va I
Giuci\ify vnusi be^fn               uoV«'v^^        Vesfs of fbe eoafer af S^SP
 cn a cj^uarVer^y basTs fo deberm/he if bbe wcxber fs indaed i&ufe
 fo d.<"lnV: -Wlbb +br reSu\bs of awy findings released Vo its
         Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 6 of 10 PageID# 169
                                                     \_^i \rc aV


.UhwrM

5101
                \ n c<>fr c.e^a.^•eJi cF^-iZcni , ]r\\e            A-nd i-Ke ^enero^l ptilah'c -

                    5)I(aScA av)i I n ef-fecA-f ve grievance j>roc-€dure. "TWe ^ri-evcviocc
               |)ro<^edtu.re £k\    {$ i>V»erenVly V^faSed              VViose {victxrcercxVeJ
               6\V»"Z€hS vv/V^o uVilfxt     "Vo \0ci5t compUi'vrVs and grievances to CecWe^i
                      mc'SccviJluoA ank oVV^er ihstantes of yni sVre<\-|-mentj Y\e^\<LL'), <yncA
               V)tirYia.n rfgVH a>?uieS. XV fS SVcmd-ard ^racVrce for ■\V>e va.riovfi oWi ce
                Service Sycc;a\rsVs {'oSS) a«d   Grievance CcordinA-Vor^ A.Cri -VtoYi^
                \o VNoV issue us GrUvance Receipts for our i:iaiornnci\ 6t.vnplftin+s
                       RejuUr Grievances, Our Xnforvna\ Co1^npi^^,V>Vs And Regular
                (^rievw-nces are ^orvie Vfmes 'V^rouin in VVe                           our
                (3-r\<-van<.e^ ay^€ rouVineVy re^ecW \iy A , criVVon Vor VicguS re^sowS
                Ce-c^ . VVey vA/ere fi lled ouV coronc^^ .                ilneSe |)rac\i'ceS occur v^l\h
                V\^e full knou/lcclge and conSenV of Operations Manager^ T. BircKVeaJ-
                nnVo oversees VVe arieuance clewcir4-menV V>ere ai"                            'VV»e Pur-
                        ef mAinVainrn^ a sWct ccrAe of Silence and secrecy an^on^ SSSf*
                €rvi )pl«?V^eS     c.D\/erina up fstaf f mfSconcluct ^xnd oVV>€r insVcsnces of
                vnarstreaVmenV^ Vve^lecV^ and kuman rfg^Vs aViUseS-^. skie^Ai^J b3SP
                ^VY^ployees froK^ ac couhVab i kVy and V>in<i€n>vj \n carcerAVecA ciVj-iens
                •frorri filing sAovfe/federal 6ivil Sufis ajo*>insi S35f cnnp loyees,
                for 6 \ y\ Career aVecl cfVi^ens c6 n ffle a civil suit agoinsV SQ5P
                ■employees ^ Vl>e Prison liVigui^on RefGm Act re(j,uires us Vo firsi
                ^.ykausi all aVafWhlc ^d vr^ i'hi sVraVi ve grievance fevYied.'cS av)d c^pvr,!
                ■VViem Vo fV>e ki'gkesV leVel* V\Je cctnrvoV -c.xka.usi VkeSe revnedieSj V»ou5-
                ever y if our Com pi a (nis and GTicvanceS c^re ilNrocon into -Vioe Vra.sV>
                or our Reguiar G-fievanccS o^r^ rs^ecVcd loy VV>e <&Tiev<A\r)ce CoorAina-
                Vor for V>o^uS reasons^ . Xn order Vo remedy VViis kfjk \evel of
                 C. orrupVion Surrouhdin^ Vkc Grievance bepcs-rVmenl Vcre aV     iV
      Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 7 of 10 PageID# 170


                                                                                           Uhuru




is necessavy            ci Xntie                  -VADOC eroployed) Grievance
CoordiniAVor tfsVab\isViecl +o receive and inueS-Vrya^e ar^y o^Wejuhon of
       miSconcluci ^ ^yxfs+r€«.Viv>en+^ ne^ieci*^ ccncl Kwm<xn rrgihH cibwse^
aWejecl Vo bo.Vt been yerpe-Vrci-i-ecl/i^nnmrHcci \oy any prr&on ennpUyee and
<,ba\l re^orVany findlnji o?                   and condu^foni of       i nve-s+i^fafJoni
d>r€c-l-ly -fo VVie Governor cf 'V)rg)\^l^l.

     t) Group punrsKmen'V. "X f IS 5-Vandard yracfice <nV S3SP - c\
 ^eacfrce a/pjiroved o-nd SancVToned "by vOo^rden Tracy S» Ray'^d'o
 ^unTSb clW i ncarcerafed o-ifitehs aS jroup because of                    miS-
V^ebocvior of one. or more people. Xf IVicre fS a dfslurbence (jV, a
fijbV} befweerj fwc? "people          a pi0c\ j -Vbe cnVfre pod or Kousinj^ un/i
\S y\(3iced on loc\vclou;n and any privi              -earned^ Via ibe Evidence
 Based PracVrce-"Xnc\;vidual Xnc-enb've P\an , arc rcVolcecl W an eA-Vended
penod 0? Vimc even affer- Uose res^ansiUe for He c^fs-Vurbance V^<xve
Wen p\aCed in Se 9re 3 a-Vl'on. Xf ^ v/veapon IS •fouhJ durinjj a search
of Q cell . fbe enfiVe pod or WcuSinj un/f fs pUced on lc;cKdou,n
 ■even af-Ver He person reSpc^^Sible for He ^A/eapan fS removed and
to\aceA i*\ ("Solaffon. VioiYcievi Tracv S'                    former AsSiStanV
Viarden M»A. Ba\\ey even cAisHibuVed a Tu\y             ; "^.OlU wiemo adviSinj us
•\-ba\ in-perscn conVocf visi-Vs \n\H our \oved-ones uvi ll W cnnceUed for
an en-Vife pod or bouSinq unit bosed on              number of ^op\e Hstinj
poS\-Vive fordru^s^ poSSeSSfvij dn^5^ J           conspiring do possess dru^s , WbaV
Hese Hsdances sVovo Is Hcvf uoV^enever one or more ividividuciU brec.\c
prison ruleS^ vve are funls^^d as a jrcup. HovAiever^. VADOC O^ercvtin^
ffoccdure (op)              forbids us -from submi^f-Vin^ group cbrofHjnti
a ^e-VitionS do reclrcSS our grievance S. XnsVead ^ vajc ere insdrucded H
redress cur grievances as individuaU aldbovigb vA^e <xre ccnsisVend\y
      Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 8 of 10 PageID# 171
                                         L;        Sussex 3.

•Ul^urM
7/1
             ^i^vuSVjecJ qS ci ^rov,<p» TVii'S                        a vi J Viol^^eS
             |>r^Sov) poV't^y 5eV focVVt \y\ ^\\t of-Tev^tJer Of(ev\ V^ivVroVk tV\^^Y\u6sl
            (Soig) vN/h<cV SH-Vtfi            \n(liv»'dv(ftl r\g>is and privjleges shqi)
                  W revoKecl ^'w/i^houV couSc". Also ^ Vio\dti^3 -VVe vyiajori -l-y      us
             aCccunVcablft -Por ^V»e misbeViocVioc of q feiu \v\ divi"duct\s -Fos-Vers An en-
             \/ironmeo\ wbere a. poVc«^Fial^J' vioienV conflict can ari&e beiwjeein
             VVioSc coVY>p\yin3 \Ai\\\\ yfi'Scn rules dnd Vbose \a.'Vio do not.("^bose wibo
             Cnnnply w »FV> prison ru\e& m<ay VievA/ Vbcic v^^lno do noV as VVic cAUse
             of       c\\Soovnfor\ as a reswlV of         roWbacVcs to-Vbe privileges^
             wiVb bctV^ Stdcs \v>crefts»nj\y beccminq a^nV«gcni6Fi*c Vov^uAfds eocf^
             o-VKerV CrewVinj suoV) a poVcnVfally Vol^Vi le priScvn environment
             N/io\«AVcS policy ciS set fofVVi \o ^be Offender OrientAViov^ Manual
              C^olS) vvVicb Soiys Vbaf ^^Tbe functiovi of SusSex             5\a\e ?r)Son Is
              fo provide a ^afe and Secure evwironnnenf ,„, TViJs sljccos Vlnat
              ^roup punisbYY>-e.nV \)unfa.ir\y and unjustly puniSbeS tV\-€ prison popu-
             \oiti'3n AS a cuholc for Vbe mTsbeb o^Vi or of a "feui i ndividual S j 6^*^)
           results in our Individual privileges beinq T€5cfnd<cl vjuitbouf cauSe T>r
             due process j and 3) fosters av) unSqfc environnnenV cobere Vbere^s
                         ^oC violence . Xn order to re^viedy Vbis problem^ if is
              viece^Sary tbaf S2S^ mmm-edioiteVy ceciSe \fs use of ^Couf punisbmenX

                 7) X nncleguaie/subsfonclard ynedicf^l care. KVledical $erv»cesber€
              af S^SP ovre ccnVracfecl out to a private ^ foT-profii' corforcKVfon tnou)Vi
              AS Armor QcfrecVionul Health Services^ Xnc • ^Acf^or^-. "Tbis contract
              Is bqSed on tbe ''cApltutecl financinj ^ ^cbeme where Armor receives
              a fixed avnounf of vnoney y per prfScner^ from Vbe VADoc regard-
              \eSS of Vbe vvied<<^al VrecKVvncnV reij^uired , "Ibvs Sclr^evne aWocvS
               Armor to predict its \evel of prcfiVs >o4Sed on V-be \evel of care.
         Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 9 of 10 PageID# 172


                                                                                          UbuKK



 \V i^rov/ides \o incQrcera'VeJi                X« oV^er \a>cVlU^ VV\c \cis Vreal"--
w\-en\         cc«r6 Armor provides ^ ^V>c jr^cfVer jVs pro-TitS. Prec^i         ;
VVilS c{xj>i ■i-<\Ve<A f(«ancfhq  - vvV^TcVa was e;(posecl "n VVie
?ec\ercj\ case o { Sco^^ V. G\ar^e^ 2c\H VvjU^^O^oH fw.O.Va. ;^.OH)--
iylcfnV\v\zeS SubS-Vandard VY^ed^cc\ breedvY^€nV/c©r e cmJ              re5 ^l + ed
ivi Vbe SySb€raa+>c dental of an appropncti c dcve\ o? Vrea-^menV and pre-
VenVaVivc ccvre ^ inc\uc\inj| » V>ul no^ li'mil"Pxl "to I delayed response^ do our
Sicl^ call recj^uesH) delays in He diagnosis and                   o? i llnesses;
fcxUure Vo moXt referrals ^ or delays in massing fetermls^ do ouHide speciallsdsj
failure Vo carry ouV o 5pecfali^»Hs prescrrl>ecl ccurse or medhod cf dreaH
mtnV-^ Ci^^d ar\ almoSV coYi)f\t\e denial of denVal dreadmend/car€ due do
+V>€ un^vailo/dilidy of a pern^anend denVisd/dendcwl byqie'nisd» As dhe
 U-'s- Sufrendc CciLr[          in '^rcv\/n v. Fladq.^ 131 S.Cd- Id lO ; IS isi (aoll)^
  PflSot^erS are dcpendenV on dhe Sdadc for food ^ clodVn'nj ^ and neceSSary
 vnedtccil care - A person's failure Vc frovide susdenance for i nrviades vnay
 AcVually produce pKysical tordure or <a ICnjerTn^ deodh^^ RecauSc sub-
SdanJarcS medical care aV            odfen resulds in our pdysiccl dordurc and
lin^erin^ deadk ^ if vioUies pke Sh AivienJmen ban aycvinsd cruel and
UV^USua.1 punisWend Tn order do renoedy His madder^ if is hecessary VKad
 S^SlP immed'^^^fe-ly         iV>   medical senriccs Ccndraof widd Armor based
 Orv db e '^capidadej fihancinj" ^cbemc wWiH puis prcfr'H over bunoan liveS

     S)         of Formeil Oue pRoceSS Hearings- Xd iS sVanclard pracVke
  a\ S3SP Vo (deny ^*11 incarceraVcJ oidiiens in dVic Restficdii^e/Speci«I
  Housing Uni^ dbe            Vo o.ppe«r ixd a Formal Due Process Rearing
  V>e fore He XnsViVudiooql Glassifico-dion Aud^^ridy (iCA^ in order do |
 VCrvow dVie reaSonCs) wKy we arc pVaced in dbe ^lesdricdive/^p^c; lloUSincj
 \JnlV) call \a;\Hesses j .spc'a)^ in our defense j be <cyprisecl of dbe
   Case 3:19-cv-00418-REP-RCY Document 22-10 Filed 05/14/20 Page 10 of 10 PageID# 173
                                                Life   cvV Sussex    3^


, UWvu



           TSaSoinS Vor aviy decfSiows feticiereJi \ty VV»p Hck'i c\v\ci Vo receive «
           cwPy                 wriVVcn 4*incli>a.S ar»c\ rec«\v»nner)<jlcih'ons of •^V\e XcA"-<'^U
           yv> atA^ovVeii \>y £).P. S30.1 . 'Xr\ or(ier -Vo r^meAy Hiis w^aVVer \\ Is
           neteSSoiry fV\ai S^%9 £,cwp\y                    0.?. ^30.1 ancl ^-V^e Oue Process
           L^^cv-Vy XnVtrcsV of6-Vection$ enuw^raVei in -VV^e \4VV\ ^mcv^c\mewV Vo
           VV\e U'S. ConsVi-VuVion Vy                     us V® ipVvvsicaily oippear aV <\\\ Vofwovl
           but Process VeoiriiA^s ^c^ore \\\t XcA-

                  Sq, Were- ycu Ka.vc |V. Av>y cva€ wi VV a basfc K*^oiA;\e(jl^e of VVe
           priSoh sVrudalc from t>Os oinwar<^ \(nowS VV>ci4 We c-onAiVions cltescri^ed
           I               ^y



          cvJfeVe. V»<v.ve eveoWft-Wy \cA Vo vi^o\eoV yr\'Sco ufris*w.^s — V\Ve aV AVAicq
           CcrrecVio*^ft.\ Paci\<Vy or> SeoVemVcr 4» \4X1> aA VV\c ScuWeno OVjo CorrccV"
           \ o\ia\ XacdiVy on Arpfi l \\» 1^43;. and most- TecenVly j af Wc lee
           OorffcVioma^ XnsVifufiotiP ov^                                     r^oA propef\y rerinc<^iecl.
           kviouiin^ WdV We VarsVi j oVtr\y oppressive . anj inVumane prison ocwj'i-
               ■fions otftn rcsuHs in vii^lcnce \n priscvis, va^Vv^ is iV VHaA prison of-ticiais
                                                                 /        f




           refuse remedy Wese tohdiVlons^ Xs iV \setausc fVey need W^e viole*^cc
           Vo raVionaliZC VVe \ejiiVinnacy oV We police sVaVe and VV\e ex(sle*ic€ and/or
           OcnSVrucAion of VVeSC ynouc/saperimaJ^ prisons or iS il ijecause. VViey
           sI\nAp\y dton^'V QvVe Q dnwin a,bcul VV\e W/£\f<Are cvn d uJC\\be»'nj of
           VV\e Vuman beings trapped behind Wese walls. X mainAcvin VbaV \\ is all
           of VVe above ^

               ^ Af-Ver years of complaihAs and tecenV media exposure <^bcal* VWc cjcn-
           AiVions Vv(^Vi\{WVed above , VVree ujeel^S aqo ^ Xraty S. Ray was Pin(V.lly
           femoved as V\/cNfden Viefe aV SdS?. wViiU WiS is a Viuje yicAory Por us^ Sc
               f ar \ We above c-6V"\di Vjqvis sVrll e\isA
